FILED
                                                                  COURT OF APPEALS OW I
                                                                   STATE OF WASHINGTON

                                                                  2017 OCT 16 AM 9: 1 9




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

THE STATE OF WASHINGTON,                          No. 74672-3-1

                          Respondent,

                V.                                PUBLISHED OPINION

MATTHEW TRAVIS GONCE,

                          Appellant.              FILED: October 16, 2017

       SCHINDLER, J. — When an offender is convicted of a crime that results in injury to

the victim, the court shall order restitution for reasonably ascertainable medical

expenses and lost wages. Matthew Travis Gonce pleaded guilty to malicious and

intentional felony harassment of University of Washington Medical Center Patient

Service Specialist Carol Harris and intentional assault in the fourth degree of Registered

Nurse Rebekah Strong. The court ordered restitution to the Washington State

Department of Labor and Industries (L&I)for medical expenses and lost wages. Gonce

contends the court did not have the statutory authority to order restitution for lost wages

for emotional distress caused by the felony harassment of Harris and assault of Strong.

Gonce claims the statute allows restitution for lost wages resulting only from physical

injury, not emotional distress. We hold the restitution statute does not limit restitution to

lost wages resulting from only physical injury. The plain and unambiguous language of
No. 74672-3-1/2

the statute authorizes the court to order reasonably ascertainable restitution for lost

wages resulting from emotional'distress. We affirm the order of restitution.

                                          FACTS

       The material facts are not in dispute. On December 4, 2014, the University of

Washington(UW) Medical Center admitted Anna Whittington for pregnancy

complications. Whittington was approximately eight months pregnant.

       Registered Nurse Rebekah Strong noticed a white male, later identified as

Matthew Travis Gonce, come out of a patient room "mumbling under his breath about

bitches." Gonce looked at Strong and said, "'And here's a bitch right here.'" Strong

told him,"'Please don't use that language towards me'"and continued to walk past

Gonce. Gonce "smacked" Strong on her "butt extremely hard" with his open hand.

Strong said the sound from hitting her was "very loud" and she "saw other people

towards the front of the desk look to see what had happened." Strong said, "It was

upsetting; it was painful; it was embarrassing. It was pretty shocking, and it was very

disruptive."

       Strong said Gonce started "ripping everything off the walls" in the hallway and

throwing equipment to the ground.

       [H]e was ripping everything off the walls, and any kind of equipment that
       was in the hallway he started throwing to the ground. And we have some
       mounted, like, things on the walls, and he was even ripping those off.

Strong saw UW Security Officer Brian Zick down the hall, screamed for help, and called

911.

       Meanwhile, Gonce shoved an Asian housekeeper, knocking over her cart in the

hallway, and yelled at her, "'Gook, get out of here, you gook. You don't belong in this



                                             2
No. 74672-3-1/3

country. If you're not white, you're not right. You gook, get out of here.'" Gonce

"motioned his finger like it was a gun" and threatened to"'shoot this MF — I'm going to

— everybody going to die today. Pow; you dead. Pow; you dead.'"

       Gonce entered the sixth-floor staff room. He yelled obscenities,"grabbed items

off the center table," and "threw them on the ground." Gonce tried to attack a doctor but

Strong "distracted him and told the doctor to run." Outside the staff room, doctors and

nurses were "running up and down the hall, people closing their doors and screaming

and hollering."

       After Gonce left the staff room, he approached the front desk area, yelling

obscenities. When Gonce saw UW Medical Center Patient Service Specialist Carol

Harris, he yelled at her,"'What are you looking at, you nigger? You nigger bitch. You

nigger whore. I hate niggers. I hate you, nigger.'" With his hand in the shape of a gun,

Gonce threatened to kill Harris because she was black: "'Nigger bitch, I'm going to rip

out your hair weaves and kill you.'" Gonce ran toward the front desk and lunged at

Harris. A coworker intervened and pushed Gonce away. Harris ran out of the area,

slamming her shoulder on the doorjamb as she left. Gonce violently grabbed the

computer monitor Harris was using, ripped it off the front desk, and threw it on the

ground with the "wires. . . hanging" out. As Harris was running away, she saw "a lot of

people that responded to come for help." Harris told a black woman who came to help,

"'[T]he sight of black people right now is what's aggravating him. So don't go — don't

go. Please don't go.'"

       Whittington came out of the patient room and yelled at Gonce to stop. Gonce

attacked her. Gonce grabbed Whittington by the hair and placed his arm around her



                                            3
No. 74672-3-1/4

neck. With his hand in the shape of a gun, Gonce dragged Whittington down the

hallway, shouting that he was going to "shoot his bitch down."

       Security Officer Zink tried to stop Gonce. Gonce knocked Officer Zink down and

swung a mop at him. With the help of hospital staff, Officer Zink was able to restrain

Gonce until the UW police arrived. While several police officers held Gonce down, he

continued to try to get away, repeatedly saying, "'I'm going to kill all you niggers. I hate

you. Go back to where you come from. You don't belong in this country. Get out of

here, nigger, nigger, nigger.'"

       Harris went to the UW Medical Center Emergency Room that day for her injured

shoulder. A security officer warned Harris that Gonce was in a patrol car parked outside

the emergency room. When Harris saw Gonce "staring at me," she left and decided to

see a doctor later.

       Harris was not scheduled to work the next two days. Harris returned to work on

December 6. Gonce "showed up" to visit Whittington. Medical center staff called

security and sent Harris home. Harris went to urgent care for her shoulder injury.

Urgent care referred Harris to Dr. Timothy Gilmore. Harris saw Dr. Gilmore on

December 11.

       Harris did not work from December 6, 2014 until she was released by her doctor

to return to work on January 26, 2015. Because Whittington was still a patient at the

UW Medical Center in Seattle, the UW transferred Harris to the Bellevue clinic to avoid

any contact with Gonce. Harris worked a reduced schedule at the Bellevue clinic from

January 26 until March 22, 2015. Harris engaged in counseling three times a week for

a year. The counseling sessions addressed post-traumatic stress disorder.



                                             4
No. 74672-3-1/5

      Strong went to her primary care doctor about anxiety caused by the attack.

Strong was having difficulty sleeping and was "jumpy" at work. Her doctor instructed

her not to work for at least one week. Strong did not work from December 18 until

December 28. Strong also engaged in counseling.

       Harris and Strong filed claims with the Washington State Department of Labor

and Industries (L&I) and submitted documentation for medical expenses and time loss

from work resulting from emotional distress. L&I paid Strong $240.18 for medical

treatment and counseling and $1,491.60 for lost wages, totaling $1,731.78. L&I paid

Harris $3,450.36 for medical treatment and counseling and $5,115.69 for lost wages,

totaling $8,566.05.

      The State charged Gonce with malicious and intentional felony harassment of

Harris, intentional assault in the fourth degree of Strong, and domestic violence

intentional assault in the fourth degree of Whittington. Gonce pleaded guilty to

malicious and intentional felony harassment of Harris in violation of RCW 9A.36.080(1)

and intentional assault in the fourth degree of Strong and Whittington in violation of

RCW 9A.36.041.

       Gonce admitted he "maliciously and intentionally threatened Carol Harris

because of... her race."

       On or about December 4, 2014, in King County, WA, I maliciously and
       intentionally threatened Carol Harris because of my perception of her race
       and placed her in reasonable fear of her or her property when I yelled I
       hated niggers and threw the hospital reception computer near Ms. Harris
       on the ground.

Gonce admitted he "intentionally assaulted Rebekah Strong when I smacked her" and




                                             5
No. 74672-3-1/6

intentionally assaulted Whittington "when I pushed her."

      On December 4, 2014, in King County, WA, I intentionally assaulted
      Rebekah Strong when I smacked her as she walked by. On the same
      date and in the same location, I intentionally assaulted Anna Gonce aka
      Anna Whittington when I pushed her. Ms. Gonce and I were in a romantic
      dating relationship at the time.

Gonce states his "consumption of marijuana laced with PCP[1]substantially contributed

to my behavior."

      As part of the plea agreement, Gonce stipulated to the "real and material facts"

set forth in the certification for determination of probable cause and the summary of the

prosecutor. Gonce agreed to pay restitution "in full" to Harris and Strong "for all losses."

      The court imposed a first time offender sentence for the crime of felony

harassment. The court ordered 60 days of work/education release and 12 months of

community custody subject to mental health treatment. The court prohibited Gonce

from possessing weapons and nonprescription drugs. The court imposed a concurrent

60-day sentence for the misdemeanor assaults. The court imposed a 5-year order for

no contact with Harris, Strong, and the UW Medical Center. The judgment and

sentence states the amount of restitution would be determined following a hearing.

       L&I requested $10,297.83 in restitution for payments made to Harris and Strong

for medical expenses, counseling, and lost wages resulting from emotional distress

caused by the felony harassment and assault: $1,731.78 for "time loss ($1,491.60) and

medical services ($240.18)" paid to Strong and $8,566.05 for "time loss ($5,115.69) and

medical services ($3,450.35)" paid to Harris. In support of the request, L&I submitted

L&I payment documentation and ledgers.



       1 Phencyclidine, also known as "angel dust."


                                                  6
No. 74672-3-1/7

          Strong, Harris, and L&I Claim Manager Sandra Chey testified at the restitution

hearing. The court admitted into evidence medical reports and the L&I documentation

and ledgers.

          Strong testified the attack was "shocking" and "upsetting." Strong said she had

trouble sleeping and attended "[m]ore than one" counseling session. Strong said she

was "extremely anxious" and "very distracted and jumpy at work." Strong testified her

doctor recommended she take at least one week off work due to her "emotional. ..

state."

          Harris testified the racial threats Gonce made to kill her were "very upsetting" and

continued to affect her.

          Q.    Did. . . the stress of that event continue in your life after December
                4th, 2014?
          A.    The stress of that event is continuing even now —
          Q.    All right.
          A.    — because I can't — it's hard to concentrate. Something broke
                inside — I'm a very strong person — and I knew it. I even try to
                encourage other people, but something inside of me broke. Right
                now, I'm shaking inside.

          Harris testified she "tried really hard" to return to work at the UW Medical Center

in Seattle after December 4 but could not because Gonce kept returning.

          Q.     Okay. Now, when you... returned to work a few days after
                 December 4th, 2014, and you were able to work. But it wasn't until
                 you heard that. . . Mr. Gonce had returned to the hospital that you
                 decided to take more time off; is that correct?
          A.     That is incorrect. When I returned to work, I returned to work to try
                 to work, to face the demons, to get my life back. It is fair to say that
                 when I went back to work I was not able to work a whole day.
                 Twice, I went home, I couldn't stay, because he was there and the
                 fear — what I felt inside was — felt like something was exploding
                 inside. So it's fair to say that I tried really hard, but I couldn't do it.




                                                  7
No. 74672-3-1/8

       L&I Claim Manager Chey testified that L&I paid lost wages for Strong from

December 18 to December 28, 2014. L&I paid lost wages for Harris from December 6,

2014 to January 26, 2015 and lost wages for working less than full time from January 26

to March 22, 2015.

       Gonce did not object to restitution for medical expenses and counseling. Gonce

objected to restitution for lost wages. Gonce argued the restitution statute allowed the

court to order restitution for lost wages resulting from only physical injury, not emotional

injury. The court disagreed. The court found the State met its burden of establishing

ascertainable restitution for lost wages resulting from injury. In addition to medical and

counseling expenses, the court ordered restitution of $1,491.60 for lost wages L&I paid

Strong, totaling $1,731.78. In addition to medical and counseling expenses, the court

ordered restitution of $4,204.63 for lost wages L&I paid Harris from December 2014 to

February 2015, totaling $7,654.99. The court did not order Gonce to pay restitution for

Harris' lost wages in March. Because the record showed Whittington was no longer a

patient at the UW Medical Center in March 2015, the court found Harris could have

returned to her job in March at the UW Medical Center in Seattle.

                                        ANALYSIS

       Gonce contends the court did not have the statutory authority to order restitution

to L&I for lost wages paid to Strong and Harris as a result of emotional distress caused

by the crimes of intentional assault in the fourth degree and malicious and intentional

felony harassment.

       Interpretation of a statute is a question of law we review de novo. State v.

Gonzalez, 168 Wash. 2d 256, 263, 226 P.3d 131 (2010). The fundamental goal of




                                             8
No. 74672-3-1/9

statutory interpretation is to ascertain and carry out the intent of the legislature. State v.

Armendariz, 160 Wash. 2d 106, 110, 156 P.3d 201 (2007). We begin with the plain

language of the statute. Armendariz, 160 Wash. 2d at 110. It is the duty of the court to

construe statutes in a manner that best fulfills legislative intent. State ex. rel. Royal v.

Bd. of Yakima County Comm'rs, 123 Wash. 2d 451, 462, 869 P.2d 56(1994). If the statute

is unambiguous after a review of the plain meaning, our inquiry is at an end. Gonzalez,
168 Wash. 2d at 263.

       In determining the plain meaning of a statute, we look at the context of the

statute, related provisions, and the statutory scheme as a whole. State v. Jacobs, 154
Wash. 2d 596, 600, 115 P.3d 281 (2005). A statute must be interpreted and construed to

give effect to the language used in the statute with no portion rendered meaningless or

superfluous. State v. J.P., 149 Wn.2d 444,450,69 P.3d 318(2003). If the language of

the statute is unambiguous, we assume the legislature means exactly what it says and

"give effect to that plain meaning as an expression of legislative intent." State v. Keller,

143 Wash. 2d 267, 276, 19 P.3d 1030 (2001); Dep't of Ecology v. Campbell & Gwinn,

L.L.C., 146 Wash. 2d 1, 9-10, 43 P.3d 4(2002); see also Armendariz, 160 Wash. 2d at 110;

Jacobs, 154 Wash. 2d at 600. When engaging in statutory interpretation, we avoid

constructions that yield unlikely, absurd, or strained consequences. State v. Barbee,

187 Wash. 2d 375, 389, 386 P.3d 729 (2017).

       The authority to impose restitution is entirely statutory. State v. Deskins, 180
Wash. 2d 68, 81, 322 P.3d 780(2014); State v. Tobin, 161 Wash. 2d 517, 523, 166 P.3d 1167

(2007). The Sentencing Reform Act of 1981, chapter 9.94A RCW,gives the court the




                                               9
No. 74672-3-1/10

statutory authority to order restitution. RCW 9.94A.753(5) provides, in pertinent part:

       Restitution shall be ordered whenever the offender is convicted of an
       offense which results in injury to any person or damage to or loss of
       property. . . unless extraordinary circumstances exist which make
       restitution inappropriate in the court's judgment and the court sets forth
       such circumstances in the record.

       Restitution is both punitive and compensatory. State v. Kinneman, 155 Wash. 2d
272, 279-80, 119 P.3d 350 (2005). The restitution statute requires the defendant "to

face the consequences of his or her criminal conduct." Tobin, 161 Wash. 2d at 524. In

State v. Davison, 116 Wash. 2d 917, 920, 809 P.2d 1374 (1991), the Washington Supreme

Court held the "language of the restitution statute[]indicates legislative intent to grant

broad powers of restitution." In State v. Hiett, 154 Wash. 2d 560, 564, 115 P.3d 274

(2005), the court held the legislature intended to make restitution widely available to the

victims of crimes. Because the restitution statute is interpreted to carry out statutory

intent, the court does "not engage in overly technical construction that would permit the

defendant to escape from just punishment." Tobin, 161 Wash. 2d at 524. The statute

authorizes the court to order restitution up to "double the amount of the offender's gain

or the victim's loss from the commission of the crime." RCW 9.94A.753(3).

       Before ordering restitution, the court must find a causal connection between the

defendant's crime and the injury. State v. Enstone, 137 Wash. 2d 675, 682, 974 P.2d 828

(1999); Tobin, 161 Wash. 2d at 524. A causal connection exists if but for the crime, the

victim would not have incurred the loss. State v. Griffith, 164 Wash. 2d 960, 966, 195 P.3d
506 (2008); Tobin, 161 Wash. 2d at 524.

       RCW 9.94A.753(3) states, in pertinent part:

       [R]estitution ordered by a court pursuant to a criminal conviction shall be
       based on easily ascertainable damages for injury to or loss of property,


                                             10
No. 74672-3-1/11

      actual expenses incurred for treatment for injury to persons, and lost
      wages resulting from injury. Restitution shall not include reimbursement
      for damages for mental anguish, pain and suffering, or other intangible
      losses, but may include the costs of counseling reasonably related to the
      offense.

       Gonce argues RCW 9.94A.753(3) authorizes the court to order restitution for lost

wages resulting from only "physical" injury, not emotional distress. Gonce points to the

distinction the legislature makes in the restitution statute between the language that

allows lost wages resulting from injury and the language that does not allow damages

for mental anguish and pain and suffering. Neither the plain language of the restitution

statute nor legislative history supports his argument.

       When originally enacted in 1981, the restitution statute limited restitution to "lost

wages resulting from physical iniury." Former RCW 9.94A.140(1)(LAWS OF 1981, ch.

137,§ 14).2 Former RCW 9.94A.140(1)(1981) states, in pertinent part:

       Restitution ordered by a court pursuant to a criminal conviction shall be
       limited to easily ascertainable damages for injury to or loss of property,
       actual expenses incurred for medical treatment for physical injury to
       persons, and lost wages resulting from physical iniurv. Restitution shall
       not include reimbursement for damages for mental anguish, pain and
       suffering, or other intangible lossesPi

       The next year, the legislature amended the restitution statute to delete the word

"physical." Former RCW 9.94A.140(1)(LAWS OF 1982, ch. 192,§ 5). As amended in

1982, the statute does not limit lost wages resulting from injury to only physical injury.

Former RCW 9.94A.140(1)(1982) states, in pertinent part:

       Restitution ordered by a court pursuant to a criminal conviction shall be
       based on easily ascertainable damages for injury to or loss of property,
       actual expenses incurred for treatment for injury to persons, and lost
       wages resulting from injury. Restitution shall not include reimbursement


       2 Emphasis added.

       3 Emphasis added



                                             11
No. 74672-3-1/12

       for damages for mental anguish, pain and suffering, or other intangible
       losses t4]

       The plain and unambiguous language that authorizes the court to order

restitution for reasonably ascertainable "lost wages resulting from injury" has not

changed in 35 years. It is a well-recognized rule of statutory construction that"'where a

law is amended and a material change is made in the wording, it is presumed that the

legislature intended a change in the law.'" Guillen v. Pierce County, 144 Wash. 2d 696,

723, 31 P.3d 628(2001)(quoting Home Indem. Co. v. McClellan Motors, Inc., 77 Wash. 2d
1, 3, 459 P.2d 389(1969)), rev'd on other grounds sub nom. Pierce County, Wash. v.

Guillen, 537 U.S. 129, 123 S. Ct. 720, 154 L. Ed. 2d 610 (2003); see also Davis v. Dep't

of Licensing, 137 Wash. 2d 957, 967, 977 P.2d 554(1999)(a change in legislative intent is

presumed when a material change is made in a statute). The legislature is "deemed to

intend a different meaning when it uses different terms." State v. Roggenkamp, 153
Wash. 2d 614, 625, 106 P.3d 196 (2005).

        By deleting "physical," the legislature uses only the broader term "injury." The

legislature does not define "injury." When the legislature does not define a term, we

give the term its ordinary meaning and may look to a dictionary. Gonzalez, 168 Wash. 2d

at 263. The dictionary defines "injury" as "an act that damages, harms, or hurts: an

unjust or undeserved infliction of suffering or harm." WEBSTER'S THIRD NEW




        4(Emphasis added.) We note that in 1985, the legislature enacted RCW 9.94A.142 for offenses
committed after July 1, 1985 with nearly identical statutory language. LAWS OF 1985, ch. 443,§ 10.
Former RCW 9.94A.140 applied to offenses committed on or before July 1, 1985. We also note that in
1987, the legislature amended the restitution statute to authorize the court to order restitution for
counseling costs "reasonably related to the offense." Former RCW 9.94A.142(1)(LAWS OF 1987, ch. 281,
§ 4). Former RCW 9.94A.140(1)(1982) was also amended to include counseling costs. LAWS OF 1987,
ch. 281,§ 3. In 2001, former RCW 9.94A.142 was recodified as RCW 9.94A.753. LAWS OF 2001, ch. 10,
§ 6. Former RCW 9.94A.140 was recodified as RCW 9.94A.750. LAWS OF 2001, ch. 10,§ 6.


                                                 12
No. 74672-3-1/13

INTERNATIONAL DICTIONARY 1164(2002). We conclude the restitution statute RCW

9.94A.753(3) authorizes the court to order restitution for reasonably ascertainable lost

wages resulting from emotional distress injury caused by the crime.

       Gonce argues that allowing restitution for lost wages resulting from emotional

distress renders the exception for intangible losses for damages from mental anguish

and pain and suffering meaningless.5 We disagree. The plain and unambiguous

language of RCW 9.94A.753(3) states restitution must be "based on easily

ascertainable... lost wages resulting from injury." By contrast, the legislature states

restitution shall not include "reimbursement for damages for mental anguish, pain and

suffering, or other intangible losses." RCW 9.94A.753(3).

       Intangible damages for mental anguish and pain and suffering are not capable of

being quantified with exactness. State v. Landrum,66 Wn. App. 791, 798, 832 P.2d

1359(1992). But unlike intangible losses for damages from mental anguish and pain

and suffering, lost wages incurred as a result of emotional distress are objective and

easily ascertainable. Here, the record establishes lost wages L&I paid to Harris and

Strong for time off from work as a result of emotional distress caused by the charged

crimes are documented and easily quantifiable. We also note that in order to receive

compensation for medical treatment, counseling, and wage loss, the employee must

submit supporting documentation to L&I and comply with rules promulgated by L&I.

See RCW 51.32.060, .090; see also WAC 296-20-025.




        5 We interpret statutes to give effect to the language used with no portion rendered meaningless
or superfluous. J.P., 149 Wash. 2d at 450.


                                                   13
No. 74672-3-1/14

       We affirm the order of restitution.6




WE CONCUR:




                                                                  (g.g




         6 The State requests an award of costs on appeal. Appellate costs are generally awarded to the
substantially prevailing party. RAP 14.2. However, where a trial court makes a finding of indigency, that
finding remains throughout review "unless the commissioner or clerk determines by a preponderance of
the evidence that the offender's financial circumstances have significantly improved since the last
determination of indigency." RAP 14.2. Under RAP 14.2, the State may file a motion for costs with the
commissioner if financial circumstances have significantly improved since the finding of indigency. State
v. St. Clare, 198 Wash. App. 371, 382, 393 P.3d 836(2017).


                                                   14